Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”), entered into
September 8, 2010 by and among General Growth Properties, Inc., a Delaware
corporation (the “Company”), General Growth Properties, L.P., a Delaware limited
partnership (the “Partnership” and together with the Company, the “Companies”),
and Adam S. Metz (the “Executive”), shall be deemed to have been made and
entered into as of the date of the order of confirmation entered by the United
States Bankruptcy Court for the Southern District of New York with respect to
the Companies’ Joint plan of reorganization in the matter of In re General
Growth Properties, Inc., et al, Case No. 09-11977 (ALG) (such plan, the “Plan of
Reorganization” and such date, the “Confirmation Date”) and shall become
effective as of the effective date of the Plan of Reorganization, or if earlier,
January 1, 2011 (the “Effective Date”).

 

RECITALS

 

The Executive is currently employed as the Company’s Chief Executive Officer and
the Company desires to extend the employment of the Executive on and after the
Effective Date upon and subject to the terms and conditions set forth in this
Agreement, and the Executive wishes to extend his employment upon and subject to
such terms and conditions;

 

The parties are parties to that certain employment agreement dated November 2,
2008, effective as of October 26, 2008, and as amended effective as of March 6,
2009 (such employment agreement, together with amendments, the “Predecessor
Agreement”) which remains in effect;

 

The parties desire to enter into the Agreement and, in so doing, to amend and
restate the Predecessor Agreement in its entirety effective as of the Effective
Date;

 

The Company has adopted and implemented or will adopt and implement an equity
incentive plan (“Equity Incentive Plan”) as of the Confirmation Date, pursuant
to the Plan of Reorganization;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.             Employment Period.  The Company hereby agrees to continue to
employ the Executive, and the Executive hereby agrees to continue to work in the
employ of the Company, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the first
anniversary of the Effective Date (the “Employment Period”).

 

2.             Terms of Employment.

 

(a)           Position and Duties.

 

(i)            During the Employment Period, the Executive shall serve as Chief
Executive Officer of the Company and of the Partnership, with the appropriate
authority, duties and responsibilities attendant to such position and any other
duties commensurate with the position of Chief Executive Officer of the Company
and of the Partnership that may be reasonably assigned by the Company’s Board of
Directors (the “Board”).  The

 

--------------------------------------------------------------------------------


 

Executive shall report solely to the Board.  The Company shall cause the
Executive to be nominated for election to the Board during the Employment
Period.

 

(ii)           During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote all of his business attention and time to the business and affairs of
the Company, and to use the Executive’s reasonable best efforts to perform such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate boards or committees
on which he serves as of the Effective Date and, with prior approval of the
Board, on other corporate boards or committees, (B) serve on civic or charitable
boards or committees, and (C) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement; provided, however, that during the Employment Period, the
Executive shall not hold any other management positions at other companies.

 

(b)           Compensation.

 

(i)            Annual Base Salary.  During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”) of $1,500,000 payable
in equal installments in accordance with the Partnership’s normal payroll
practice for its senior executives, subject to the Executive’s continued active
employment with the Company and the Partnership.

 

(ii)           Bonus.  Commencing with the Company’s fiscal year commencing on
or immediately on or after the Effective Date and during the Employment Period,
the Executive shall be eligible under the Company’s annual bonus plan in effect
from time to time for a target annual bonus opportunity of $3,000,000, which is
the sum of the quarterly Fixed Bonus ($2 million per year) and the Discretionary
Bonus ($1 million per year) amounts under the Predecessor Agreement (the “Target
Annual Bonus”), subject to such performance measures and objectives as may be
established by the Board from time to time in consultation with the Executive
under the Company’s annual bonus plan, including variations in amount based on
the level of performance achieved, consistent with the formula for other senior
executives of the Company.  The Executive shall continue to participate in the
Cash Value Added Incentive Compensation Plan for the 2010 fiscal year.

 

(iii)          Equity Incentives.  Executive shall be granted 125,000 shares of
restricted common stock, par value $.01 of the Company (the “Restricted Stock
Grant”) under the Equity Incentive Plan as of the Effective Date.  Executive may
make a so-called “Section 83(b)” election with respect to the Restricted Stock
Grant within 30 days after the date of grant thereof .  The Restricted Stock
Grant shall cliff vest 100% on the first anniversary of the grant date, and
shall be subject to the terms and conditions set forth in an award agreement
under the Equity Incentive Plan, which shall not be inconsistent herewith.

 

(iv)          Indemnification and Liability Insurance.  The Company shall
continue to indemnify the Executive pursuant to the Indemnification Agreement
between

 

2

--------------------------------------------------------------------------------


 

the Company and the Executive, dated as of February 25, 2009 (the
“Indemnification Agreement”), and the indemnification provided therein shall
continue for a period of 6 years following the time the Executive’s employment
is terminated, or for such longer period as may be provided in the Company’s
bylaws or permitted under applicable law.

 

(c)           Benefits.  During the Employment Period, except as otherwise
expressly provided herein, the Executive shall be entitled to participate in all
employee benefit and other plans, practices, policies and programs and fringe
benefits on a basis no less favorable than that provided to other senior
officers of the Company.  The Executive acknowledges that he, his spouse and his
eligible dependants do not participate in the Company’s medical and dental plans
as of the Effective Date, and that the Executive may enroll during his
employment with the Company in such plans only during open enrollment periods
applicable to employees of the Company generally.  During the Employment Period,
so long as he and his dependents are not covered under a group health plan
maintained by the Company, the Company shall pay Executive monthly in advance
(a) an amount equal to the employer portion of the “premium” for the Company’s
active employees under the Company’s PPO2 Medical/Rx Family Plan or any
successor thereto under the maximum coverage level available thereunder
(“Medical Premiums”) and (b) an additional amount such that after paying
federal, state, local and any other taxes on the Medical Premiums and such
amount, Executive retains an amount equal to the Medical Premiums (the sum of
(a) and (b), the “Medical Premium Reimbursement”).  The Executive shall be
entitled to paid annual vacation totaling four weeks per year in accordance with
the Company’s vacation policy in effect from time to time.

 

(d)           Expenses.  The Company shall reimburse Executive for all
reasonable and necessary expenses actually incurred by Executive in connection
with the business affairs of the Company and the performance of Executive’s
duties hereunder, in accordance with Company policy, as in effect from time to
time.

 

3.             Termination of Employment.

 

(a)           Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice, in accordance
with Section 12(b), of its intention to terminate the Executive’s employment. 
In such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after the Company’s receipt of such notice by the
Executive (the “Disability Effective Date”), provided, that within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.  For purposes of this Agreement,
“Disability” shall have the meaning ascribed under the Company’s long term
disability plan applicable to the Executive.

 

(b)           Cause.  The Company may terminate the Executive’s employment
during the Employment Period with or without Cause.  For purposes of this
Agreement, “Cause” shall mean the Executive’s:

 

3

--------------------------------------------------------------------------------


 

(i)            conviction by a court of competent jurisdiction of a felony under
Federal law or the law of the state in which such action occurred;

 

(ii)           willful dishonesty in the course of fulfilling the Executive’s
material employment duties;

 

(iii)          commission of a material act of fraud or embezzlement;

 

(iv)          willful failure to substantially perform the Executive’s
responsibilities under this Agreement;

 

(v)           willfully (x) impeding, (y) endeavoring to influence, obstruct or
impede or (z) failure to materially cooperate with an investigation authorized
by the Board, a self-regulatory organization empowered with self-regulatory
responsibilities under federal securities or state laws or a governmental
department or agency;

 

unless, in the case of clauses (ii) through (v), the event constituting Cause is
curable and has been cured to the extent possible by the Executive within 30
business days of his receipt of notice from the Company that an event
constituting Cause has occurred and specifying the details of such event.

 

For purposes of this provision, no act or omission on the part of the Executive
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that the act or omission was in the best interests of
the Company.  Any act or omission based upon a resolution duly adopted by the
Board or advice of counsel for the Company shall be conclusively presumed to
have been done or omitted in good faith and in the best interests of the
Company.  “Cause” shall not include bad judgment or failure of the Company or
Partnership to meet financial performance objectives.  The cessation of the
Executive’s employment shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board (excluding the Executive) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board) finding that, in the opinion of the Board, the
Executive is guilty of the conduct described above, and specifying the
particulars thereof in detail.  Notwithstanding the foregoing, if the Board
reasonably believes in good faith that facts exist that may justify a
termination for Cause, the Board retains the right to (i) immediately terminate
the Executive’s employment (without any obligation to pay or provide any
benefits described in Section 4), and (ii) call the Board meeting and comply
with the other requirements described in the preceding sentence within 90 days
thereafter (the “Determination Period”); provided that promptly following the
Determination Period, the Executive shall be paid or provided the applicable
benefits described in Section 4.  If the Company does not deliver to the
Executive a Notice of Termination within 90 days after any member of the Board
who is not a party to such act or omission has had knowledge, or should have had
knowledge, that an event constituting Cause has occurred, the event will no
longer constitute Cause.

 

4

--------------------------------------------------------------------------------


 

(c)           Resignation.  The Executive may terminate the Executive’s
employment during the Employment Period for any reason.  For purposes of this
Agreement, “Good Reason” shall mean (i) a material adverse change in the
Executive’s duties or responsibilities, (ii) a material reduction of the
Executive’s salary, (iii) a requirement that the Executive report to any
employee of the Company or an executive Chairman of the Board; (iv) the
relocation of the Executive’s principal place of employment, as of the Effective
Date, to a location that increases the Executive’s commuting distance by more
than 50 miles, (v) a material breach of this Agreement by the Companies, or
(vi) the failure by the Companies to obtain written assumption of this Agreement
by a purchaser or successor of the Company; provided, that, the Executive must
provide a Notice of Termination to the Company within 60 days of the occurrence
of the event constituting Good Reason, and in the event the Executive provides
notice of Good Reason pursuant to clause (i), (ii), (iii) or (v) above, the
Company shall have the opportunity to cure such event constituting Good Reason
within 30 days of receiving such notice.

 

(d)           Notice of Termination.  Any termination by the Company or by the
Executive shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 12(b).  For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the Date of
Termination.  The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company, hereunder, or preclude the Company,
from asserting such fact or circumstance in enforcing the Company’s rights
hereunder.

 

(e)           Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company other than for Disability,
the date of receipt of the Notice of Termination or any later date specified
therein within 90 days of such notice, (ii) if the Executive’s employment is
terminated by the Executive, 30 days after receipt of the Notice of Termination
(provided, that the Company may accelerate the Date of Termination to an earlier
date by providing the Executive with notice of such action) (iii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of the Executive’s death or the Disability
Effective Date, as the case may be, and (iv) if Executive’s employment is
terminated by expiration of this Agreement, the date of expiration of this
Agreement.

 

4.             Obligations of the Company upon Termination.

 

(a)           Other Than For Cause.  If, during the Employment Period, the
Company shall terminate the Executive’s employment other than for Cause or
Disability, or if Executive shall terminate his employment for Good Reason, or
if the Executive’s employment shall terminate because of the expiration of the
Agreement, the Company shall have no further obligations to the Executive except
as follows:

 

5

--------------------------------------------------------------------------------


 

(i)            the Company shall pay or provide the Executive, to the extent not
theretofore paid, (A) a lump sum in cash within 5 days after the Date of
Termination an amount equal to the sum of (1) the Annual Base Salary (which
shall be the Annual Base Salary prior to reduction if the termination is for
Good Reason because of a reduction in Annual Base Salary) through the Date of
Termination, (2) the Annual Bonus earned under the Cash Value Added Incentive
Plan for years ending prior to the year in which the Date of Termination occurs,
(3) the Medical Premium Reimbursement through the Date of Termination, and (B) 
any other amounts or benefits required to be paid or provided or to which the
Executive is eligible to receive under any plan, program, policy or practice or
other contract or agreement of the Company and its affiliated companies through
the Date of Termination, (the total of (A) and (B), the “Accrued Benefits”);

 

(ii)           the Company shall pay the Executive a pro rata portion of the
annual bonus for the year in which the Date of Termination occurs, in an amount
determined by multiplying the annual bonus that would have been payable if
Executive had remained employed until the payment date for such annual bonus by
a fraction, the numerator of which is the number of days in the applicable
performance year prior to and including the Date of Termination and the
denominator of which is 365;  provided that if the Date of Termination is the
last day of the Employment Period, such additional amount shall be the full
amount of bonus payable for the year in which the Date of Termination occurs,
without pro ration.  The amount described in this Section 4(a)(ii) shall be paid
at the same time as the annual bonus for such year is paid to other executives
of the Company; provided it shall be paid no later than March 15 of the year
following the year in which the Date of Termination occurs.

 

(iii)          the Company shall pay the Executive a lump sum in cash within 5
days after the Date of Termination (subject to Section 4(d)) in an amount equal
to 75% of the sum of the Annual Base Salary plus the Target Annual Bonus;

 

(iv)          the Restricted Stock Grant shall become 100% vested and, if
Executive has been granted awards under the Equity Incentive Plan, then, such
awards shall become 100% vested, and such options and equity awards shall remain
exercisable until the earlier of (1) the expiration of their term and (2) the
one-year anniversary of the Date of Termination, unless the award agreement
provides for more rapid vesting or a longer exercise period (in which case the
terms of the award agreement shall apply);

 

(v)           the Company shall provide coverage or pay an amount equal to the
applicable COBRA premium rate, if any, for the Executive, his spouse and his
eligible dependents (the “COBRA Benefits”) through the eighteen-month
anniversary of the Date of Termination with respect to any welfare benefits for
which the Executive elects COBRA coverage, or, to the extent that Executive, his
spouse and dependents are not eligible to elect COBRA coverage, to pay an amount
equal to eighteen times the monthly Medical Premium Reimbursement in cash in a
lump sum 5 days after the Date of Termination; and

 

6

--------------------------------------------------------------------------------


 

(vi)          the shall transfer title to Executive, and Executive shall be
entitled to keep all Company-owned electronic equipment (BlackBerry, i-pad,
laptop computer, cell phone) used by the Executive during the Employment Period.

 

(b)           Death; Disability.  If, during the Employment Period, the
Executive’s employment shall terminate on account of death (other than via death
after delivery of a valid Notice of Termination without Cause) or Disability,
the Company shall have no further obligations to the Executive other than to
provide the Executive (or his estate) (i) the Accrued Benefits;  (ii) a pro rata
amount of the Target Annual Bonus for the year in which the Date of Termination
occurs (in the same ratio that the number of days of actual employment through
the Date of Termination bears to 365 days), paid in a lump sum in cash no later
than five days after the Date of Termination; (iii) the Restricted Stock Grant
shall become 100% vested, and (iv) unless the applicable award agreement
provides for more rapid vesting or a longer period to exercise (in which case
the terms of the award agreement shall apply), all of Executive’s outstanding
stock options or other equity-based awards shall vest, and such options and
equity awards shall remain exercisable until the earlier of (1) the expiration
of their term and (2) the one-year anniversary of the Date of Termination.

 

(c)           For Cause; Resignation Without Good Reason.  If, during the
Employment Period, the Company shall terminate the Executive’s employment for
Cause or the Executive terminates his employment other than for Good Reason, the
Company shall have no further obligations to the Executive other than the
obligation to pay to the Executive the Accrued Benefits.

 

(d)           Condition.  The Company shall not be required to make the payments
and provide the benefits specified in Section 4(a)(ii) through (vi) unless,
prior to payment, the parties hereto have entered into a release substantially
in the form attached hereto as Attachment A (for which the applicable 7-day
revocation period has expired) within 55 days following the Date of Termination,
under which the Executive releases the Company, its affiliates and its officers,
directors and employees from all liability (other than the payments and benefits
under this Agreement, the KEIP or any option or equity award).  The Company and
the Partnership shall tender the release to the Executive within 2 business days
of the Executive’s Date of Termination, and if the period within which Executive
must execute the release would begin in one calendar year and expire in the
following calendar year, then any payments contingent on execution (and
non-revocation) of such release shall be made in such following calendar year
(regardless of the year of execution of such release) if payment in such
following calendar year is required in order to avoid taxes, interest and
penalties under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).

 

(e)           Resignation from Certain Directorships.  Following the Employment
Period or the termination of the Executive’s employment for any reason, if and
to the extent requested by the Board, the Executive agrees to resign from the
Board, all fiduciary positions (including as trustee) and from all other offices
and positions he holds with the Company and any of its affiliates; provided,
however, that if the Executive

 

7

--------------------------------------------------------------------------------


 

refuses to tender his resignation after the Board has made such request, then
the Board shall be empowered to tender the Executive’s resignation from such
offices and positions.

 

5.             KEIP Unaffected.  Executive is entitled to payments under that
certain General Growth Properties, Inc. Key Employee Incentive Plan (the
“KEIP”).  Nothing in this Agreement shall affect Executive’s rights under the
KEIP, regardless of whether Executive terminates employment for any reason prior
to or at the expiration of this Agreement.

 

6.             Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment, or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Executive obtains other employment.

 

7.             Section 4999 of the Code.

 

(a)           General Rules.  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities) to or
for the benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 7) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and
(y) the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in Executive’s adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made.  For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the Executive’s actual marginal rates of federal income taxation for the
calendar year in which the Gross-Up Payment is to be made, (ii) pay applicable
state and local income taxes at the Executive’s actual marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, net of the
actual reduction in federal income taxes which could be obtained from deduction
of such state and local taxes and (iii) have otherwise allowable deductions for
federal income tax purposes at least equal to those which could be disallowed
because of the inclusion of the Gross-Up Payment in the Executive’s adjusted
gross income.  Notwithstanding the foregoing provisions of this Section 7(a), if
it shall be determined that Executive is entitled to a Gross-Up Payment, but
that the Payments would not be subject to the Excise Tax if the Payments were
reduced by an amount that is less than 10% of the portion of

 

8

--------------------------------------------------------------------------------


 

the Payments that would be treated as “parachute payments” under Section 280G of
the Code, then the amounts payable to Executive under this Agreement shall be
reduced (but not below zero) to the maximum amount that could be paid to
Executive without giving rise to the Excise Tax (the “Safe Harbor Cap”), and no
Gross-Up Payment shall be made to Executive.  In the event that the Payments
would be reduced as provided in this Section 7(a), then such reduction shall be
determined in a manner which has the least economic cost to Executive and, to
the extent the economic cost is equivalent, the Payments will be reduced in the
inverse order of when the Payments would have been made to Executive until the
reduction specified is achieved.  For purposes of reducing the Payments to the
Safe Harbor Cap, only amounts payable under this Agreement (and no other
Payments) shall be reduced.  If the reduction of the amounts payable hereunder
would not result in a reduction of the Payments to the Safe Harbor Cap, no
amounts payable under this Agreement shall be reduced pursuant to this
provision.

 

(b)           Determinations.  Subject to the provisions of Section 7(a), all
determinations required to be made under this Section 7, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment, the
amount of any Option Redetermination (as defined below), the reduction of the
Payments to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from the Company or the Executive that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”).  For the avoidance of doubt, the Accounting Firm may use the
Option Redetermination amount in determining the reduction of the Payments to
the Safe Harbor Cap.  Notwithstanding the foregoing, in the event (i) the Board
shall determine prior to the Change in Control that the Accounting Firm is
precluded from performing such services under applicable auditor independence
rules or (ii) the Audit Committee of the Board determines that it does not want
the Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, the Board shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  All fees and expenses of the Accounting
Firm shall be borne solely by the Company and the Company shall enter into any
agreement requested by the Accounting Firm in connection with the performance of
the services hereunder.  The Gross-Up Payment under this Section 7 with respect
to any Payments shall be made no later than 30 days following such Payment.  If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty.  In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish Executive with a written
opinion to such effect.  The Determination by the Accounting Firm shall be
binding upon the Company and Executive.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”) or

 

9

--------------------------------------------------------------------------------


 

Gross-Up Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of Executive.  In the event the amount of the Gross-Up Payment
exceeds the amount necessary to reimburse the Executive for his or her Excise
Tax, the Accounting Firm shall determine the amount of the Overpayment that has
been made and any such Overpayment (together with interest at the rate provided
in Section 1274(b)(2) of the Code) shall be promptly paid by Executive (to the
extent he or she has received a refund if the applicable Excise Tax has been
paid to the Internal Revenue Service) to or for the benefit of the Company. 
Executive shall cooperate, to the extent his or her expenses are reimbursed by
the Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax.  In the event that the Company makes a Gross-Up Payment to the
Executive and subsequently the Company determines that the value of any
accelerated vesting of stock options held by Executive shall be redetermined
within the context of Treasury Regulation §1.280G-1 Q/A 33 (the “Option
Redetermination”), Executive shall (i) file with the Internal Revenue Service an
amended federal income tax return that claims a refund of the overpayment of the
Excise Tax attributable to such Option Redetermination and (ii) promptly pay the
refunded Excise Tax to the Company; provided that the Company shall pay all
reasonable professional fees incurred in the preparation of Executive’s amended
federal income tax return.  In the event that amounts payable to Executive under
this Agreement were reduced pursuant to the third sentence of Section 7(a) and
subsequently Executive determines there has been an Option Redetermination that
reduces the value of the Payments attributable to such options, the Company
shall promptly pay to Executive any amounts payable under this Agreement that
were not previously paid solely as a result of the third sentence of
Section 7(a) up to the Safe Harbor Cap.

 

8.             Covenants Not to Solicit Company Employees; Confidential
Information.

 

(a)           Non-Solicit.  During the Employment Period, and for a one-year
period after the Executive’s employment is terminated for any reason, the
Executive shall not (except in connection with the performance of his duties for
the Companies) in any manner, directly or indirectly (without the prior written
consent of the Company) Solicit anyone who is then an employee of the Company or
its affiliates (or who was an employee of the Company or its affiliates within
the prior 12 months) to resign from the Company or its affiliates or to apply
for or accept employment with any other business or enterprise.  For purposes of
this Agreement, “Solicit” means any direct or indirect communication of any
kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any action.

 

(b)           Confidential Information.  The Executive hereby acknowledges that,
as an employee of the Company, he will be making use of, acquiring and adding to
confidential information of a special and unique nature and value relating to
the Company and its affiliates and their strategic plan and financial
operations.  The Executive further

 

10

--------------------------------------------------------------------------------


 

recognizes and acknowledges that all confidential information is the exclusive
property of the Company and its affiliates, is material and confidential, and is
critical to the successful conduct of the business of the Company and its
affiliates.  Accordingly, the Executive hereby covenants and agrees that he will
use confidential information for the benefit of the Company and its affiliates
only and shall not at any time, directly or indirectly, during the term of this
Agreement and thereafter divulge, reveal or communicate any confidential
information to any person, firm, corporation or entity whatsoever, or use any
confidential information for his own benefit or for the benefit of others. 
Notwithstanding the foregoing, the Executive shall be authorized to disclose
confidential information (i) as may be required by law or legal process after
providing the Company with prior written notice and an opportunity to respond to
such disclosure (unless such notice is prohibited by law), (ii) in any criminal
proceeding against him after providing the Company with prior written notice and
(iii) with the prior written consent of the Company.

 

(c)           Survival.  Any termination of the Executive’s employment or of
this Agreement (or breach of this Agreement by the Executive or the Company)
shall have no effect on the continuing operation of this Section 7.

 

(d)           Cease Payments.  In the event that the Executive materially
breaches Section 7(a), 7(b) or 7(i), the Company’s obligation to make or provide
payments or benefits under Section 4 or 6 shall cease.

 

(e)           Non-disparagement.  During the Employment Period and thereafter,
the Executive shall not, in any manner, directly or indirectly make any
intentionally false or any disparaging or derogatory statements about the
Company, any of its affiliates or any of their employees, officers or
directors.  The Company, in turn, agrees that it will not make, in any
authorized corporate communications to third parties, and it will direct the
members of the Board, the Chief Executive Officer, and his direct reports, not
to in any manner, directly or indirectly make any intentionally false or any
disparaging or derogatory statements about the Executive; provided, however,
that nothing herein shall prevent either party from giving truthful testimony,
from otherwise making good faith statements in connection with legal
investigations or other proceedings, or from responding to disparaging or
derogatory remarks made by the other party whether or not in breach of this
Section 7.

 

9.             Successors.

 

(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Companies and their respective successors and assigns.

 

(c)           The Companies will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business

 

11

--------------------------------------------------------------------------------


 

and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Companies would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

 

10.           Disputes.

 

(a)           Jurisdiction and Choice of Forum.  All disputes arising under or
related to the employment of the Executive or the provisions of this Agreement
shall be settled by arbitration under the rules of the American Arbitration
Association then in effect, such arbitration to be held in Chicago, Illinois, as
the sole and exclusive remedy of either party. The arbitration shall be heard by
one arbitrator mutually agreed upon by the parties, who must be a former judge. 
In the event that the parties cannot agree upon the selection of the arbitrator
within 10 days, each party shall select one arbitrator and those arbitrators
shall select a third arbitrator who will serve as the sole arbitrator.  The
arbitrator shall have the authority to order expedited discovery, hearing and
decision, including the ability to set outside time limits for such discovery,
hearing and decision.  The parties shall direct the arbitrator to render a
decision not later than 90 days following the arbitration hearing.  Judgment on
any arbitration award may be entered in any court of competent jurisdiction.

 

(b)           Governing Law.  This Agreement will be governed by and construed
in accordance with the law of the State of Illinois applicable to contracts made
and to be performed entirely within that State.

 

(c)           Costs.  The Company shall reimburse all reasonable legal fees and
expenses in connection with (i) the negotiation of this Agreement and (ii) any
dispute, arbitration or legal proceeding relating to the employment of the
Executive or the provisions of this Agreement if the Executive substantially
prevails on any claim in any such dispute, arbitration or legal proceeding.

 

11.           Section 409A of the Code.

 

(a)           This Agreement shall be construed to avoid the imposition of
additional taxes, interest and penalties pursuant to Section 409A.  To the
extent that the Executive would otherwise be entitled to any payment under this
Agreement or any plan or arrangement of the Company or its affiliates that
constitutes “deferred compensation” subject to Section 409A, and that if paid
during the six months beginning on the Date of termination would be subject to
the Section 409A additional tax because the Executive is a “specified employee”
(within the meaning of Section 409A and as determined by the Company), the
payment will be paid to the Executive on the earlier of the six-month
anniversary of the Date of Termination, a change in ownership or effective
control of the Company (within the meaning of Section 409A) or the Executive’s
death.  In addition, any payment or benefit due upon a termination of employment
that represents a “deferral of compensation” within the meaning of Section 409A
shall be paid or provided to the Executive only upon a “separation from service”
as defined in Treas. Reg. 1.409A-1(h).  To the extent applicable, each severance
payment made under this Agreement shall be

 

12

--------------------------------------------------------------------------------


 

deemed to be separate payments, amounts payable under Section 4 of this
Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treas. Reg.
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Treas. Reg. 1.409A-1 through 1.409A-6.

 

(b)           Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treas. Reg. 1.409A-1(b)(9)(v)(A) or (C)
shall be paid or provided to the Executive only to the extent that the expenses
are not incurred, or the benefits are not provided, beyond the last day of the
Executive’s second taxable year following the Executive’s taxable year in which
the “separation from service” occurs; and provided further that such expenses
shall be reimbursed no later than the last day of the Executive’s third taxable
year following the taxable year in which the Executive’s “separation from
service” occurs.  Except as otherwise expressly provided herein, to the extent
any expense reimbursement or the provision of any in-kind benefit under this
Agreement is determined to be subject to Section 409A, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

 

12.           Miscellaneous.

 

(a)           Amendment.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(b)           Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:

 

at the Executive’s primary residential address
as shown on the records of the Company

 

If to the Company:

 

General Growth Properties, Inc.
110 North Wacker Drive
Chicago, IL  60606
Telecopy Number:  312-960-5485
Attention:  Office of the General Counsel

 

13

--------------------------------------------------------------------------------


 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(d)           Tax Withholding.  The Company may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

 

(e)           No Waiver.  The Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right the Executive or the Company may have hereunder, including,
without limitation, the Company’s right to terminate the Executive for Cause
pursuant to Section 3(b) (subject to the limitation in the last sentence of
Section 3(b)), shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

 

(f)            No Strict Construction.  It is the parties’ intention that this
Agreement not be construed more strictly with regard to the Executive or the
Company.

 

(g)           Entire Agreement.  From and after the Effective Date, this
Agreement shall supersede any other employment or severance agreement or similar
arrangements between the parties, and shall supersede any prior understandings,
agreements or representations by or among the parties, written or oral, whether
in term sheets, presentations or otherwise, relating to the subject matter
hereof.

 

(h)           Section References; Captions.  Any reference to a Section herein
is a reference to a section of this Agreement unless otherwise stated.  The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from their respective Boards of Directors or other
duly authorized governing body, the Companies have caused these presents to be
executed in its name on their behalf, all as of the Effective Date.

 

 

EXECUTIVE

 

 

 

/s/ Adam S. Metz

 

Adam S. Metz

 

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

By:

/s/ Ronald Gern

 

 

Name:

Ronald Gern

 

 

Title:

General Counsel

 

 

 

GGP LIMITED PARTNERSHIP

 

By:

General Growth Properties, Inc., its general partner

 

 

 

 

By:

/s/ Ronald Gern

 

 

Name:

Ronald Gern

 

 

Title:

General Counsel

 

15

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (hereinafter “Release”) is entered into among
Adam S. Metz (hereinafter “Executive”), General Growth Properties, Inc., a
Delaware corporation (the “Company”), and General Growth Properties, L.P., a
Delaware limited partnership (the “Partnership” and collectively, the
“Companies”).

 

The parties previously entered into an employment agreement dated
                             , 2010 pursuant to which Executive is entitled to
certain payments and benefits upon termination of employment subject to the
execution and non-revocation of this Release.  Executive has had a termination
of employment pursuant to such employment agreement.

 

NOW THEREFORE, in consideration of certain payments and benefits under his
employment agreement, Executive and the Companies agree as follows:

 

1.             Executive expressly waives and releases the Companies, their
respective affiliates and related entities, parent corporations and
subsidiaries, and all current and former directors, administrators, supervisors,
managers, agents, officers, partners, stockholders, attorneys, insurers and
employees of the Companies and their affiliates, related entities, parent
corporations and subsidiaries, and their successors and assigns, from any and
all claims, actions and causes of action, at law or in equity, known or unknown,
including those directly or indirectly relating to or connected with Executive’s
employment with the Companies or termination of such employment, including but
not limited to any and all claims under the Illinois Human Rights Act, the
Employee Retirement Income Security Act of 1974, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act (“ADEA”), the Americans
with Disabilities Act, as such Acts have been amended, and all other forms of
employment discrimination whether under federal, state or local statute or
ordinance, wrongful termination, retaliatory discharge, breach of express,
implied, or oral contract, interference with contractual relations, defamation,
intentional infliction of emotional distress and any other tort or contract
claim under common law of any state or for attorneys’ fees, based on any act,
transaction, circumstance or event arising up to and including the date of
Executive’s execution of this Release; provided, however, nothing herein shall
limit or impede Executive’s right to file or pursue an administrative charge
with, or participate in, any investigation before the Equal Employment
Opportunity Commission (“EEOC”), or any similar local, state or federal agency,
or, to file a claim for unemployment compensation benefits, and/or any causes of
action which by law Executive may not legally waive.  Executive agrees, however,
that if Executive or anyone acting on Executive’s behalf, brings any action
concerning or related to any cause of action or liability released in this
Agreement, Executive waives any right to, and will not accept, any payments,
monies, damages, or other relief, awarded in connection therewith.

 

16

--------------------------------------------------------------------------------


 

4.             Executive acknowledges:  (a) that Executive has been advised in
writing hereby to consult with an attorney before signing this Release, and (b)
that Executive has had at least twenty-one (21) days after receipt of this
information and Release to consider whether to accept or reject this Release. 
Executive understands that Executive may sign this Release prior to the end of
such twenty-one (21) day period, but is not required to do so.  In addition,
Executive has seven (7) days after Executive signs this Release to revoke it. 
Such revocation must be in writing and delivered either by hand or mailed and
postmarked within the seven (7) day revocation period. If sent by mail, it is
requested that it be sent by certified mail, return receipt requested to the
Company, in care of the office of the General Counsel.  If Executive revokes
this Release as provided herein, it shall be null and void.  If Executive does
not revoke this Release within seven (7) days after signing it, this Release
shall become enforceable and effective on the eighth (8th) day after the
Executive signs this Release (“Effective Date”).

 

5.             Executive and the Companies agree that neither this Release nor
the performance hereunder constitutes an admission by either the Company or the
Partnership of any violation of any federal, state or local law, regulation, or
common law, or any breach of any contract or any other wrongdoing of any type.

 

6.             This Release shall be construed and enforced pursuant to the laws
of the State of Illinois as to substance and procedure, including all questions
of conflicts of laws.

 

7.             This Release constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, if any, between the parties relating to the subject
matter thereof; provided that this Release does not apply to: (a) any claims
under employee benefit plans subject to the Employee Retirement Income Security
Act of 1974 (“ERISA”) in accordance with the terms of the applicable employee
benefit plan, the General Growth Properties, Inc. Key Employee Incentive Plan,
or any option agreement or other agreement pursuant to which Executive may
exercise rights after termination of employment to acquire stock or other equity
of the Company or the Partnership, (b) any claim under or based on a breach of
this Release or Sections 4, 5, 8(e), 9, or 10 of the Employment Agreement after
the date that Executive signs this release; (c) rights or claims that may arise
under the Age Discrimination in Employment Act or otherwise after the date that
Executive signs this Release; or (d) any right to indemnification or directors
and officers liability insurance coverage to with the Executive is otherwise
entitled in accordance with Executive’s Employment Agreement.

 

9.             EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS FULLY READ AND FULLY
UNDERSTANDS THIS RELEASE; AND THAT EXECUTIVE ENTERED INTO IT FREELY AND
VOLUNTARILY AND WITHOUT COERCION OR PROMISES NOT CONTAINED IN THIS RELEASE.

 

17

--------------------------------------------------------------------------------


 

EXECUTIVE

 

 

 

 

 

Adam S. Metz

 

 

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

By:

 

 

 

 

Name:

Ronald Gern

 

 

 

Title:

General Counsel

 

 

 

 

 

 

GGP LIMITED PARTNERSHIP

 

 

By:

General Growth Properties, Inc., its general partner

 

 

By:

 

 

 

 

Name:

Ronald Gern

 

 

 

Title:

General Counsel

 

 

 

18

--------------------------------------------------------------------------------